UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of July, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Highlights Ø Record Net Sales and Operating Segment Income for a second quarter Ø Consolidated Net Sales increased 10.2%, and Operating Segment Income increased 7.9% Ø Sky Net Sales grew by 7.5% to Ps.2.4 billion on 1.8 million subscribers Ø Record growth in Cable and Telecom Net Sales by 55% and in Operating Segment Income by 67.5% Ø Over 38 thousand new telephony customers during the quarter, reaching a total of 237 thousand telephony subscribers Ø We paid a cash dividend of Ps.5,183 million, Televisa’s largest dividend ever Consolidated Results Mexico City, D.F., July16, 2009—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for second quarter 2009. The results have been prepared in accordance with Mexican Financial Reporting Standards (Mexican FRS). The following table sets forth a condensed consolidated statement of income for the three months ended June 30, 2009 and 2008, in millions of Mexican pesos, as well as the percentage of net sales that each line represents and the percentage change when comparing 2009 with 2008: 2Q 2009 Margin % 2Q 2008 Margin % Change % Consolidated net sales 12,676.9 100.0 11,503.6 100.0 10.2 Operating segment income 5,453.3 42.0 5,054.6 42.9 7.9 Consolidated operating income 4,136.5 32.6 4,008.4 34.8 3.2 Consolidated net income 2,146.9 16.9 2,319.0 20.2 (7.4) Controlling interest net income 1,826.9 14.4 1,840.7 16.0 (0.7) Consolidated net sales increased10.2% to Ps.12,676.9 million in second quarter 2009 compared withPs.11,503.6 million in second quarter 2008. This increase was attributable to revenue growth in our Cable and Telecom, Pay Television Networks, Sky, Programming Exports,Other Businesses, and Television Broadcastingsegments. Consolidated operating income increased3.2% to Ps.4,136.5 million in second quarter 2009 compared withPs.4,008.4 million in second quarter 2008. This increase was attributable to higher sales that were partially offset by higher cost of sales, operating expenses, and depreciation and amortization. Controlling interest net income decreased 0.7% to Ps.1,826.9 million in second quarter 2009 compared with Ps.1,840.7 million in second quarter 2008. The net decrease of Ps.13.8 million reflectedprimarily a Ps.612 million increase in integral cost of financing and a Ps.31.1 million increase in equity in losses of affiliates, net. These unfavorable variances were offset by i) a Ps.128.1 million increase in operating income; ii) a Ps.317.4 million decrease in other expense, net; iii) a Ps.25.5 million decrease in income taxes; and iv) a Ps.158.3 million decrease in noncontrolling interest net income. Second-Quarter Results by Business Segment The following table presents second-quarter results ended June 30, 2009 and 2008, for each of our business segments. Amounts are presented in millions of Mexican pesos. Net Sales 2Q 2009 % 2Q 2008 % Inc. % Television Broadcasting 5,301.5 40.9 5,290.9 44.9 0.2 Pay Television Networks 698.6 5.4 514.7 4.4 35.7 Programming Exports 638.5 4.9 571.2 4.8 11.8 Publishing 849.0 6.5 927.3 7.9 (8.4) Sky 2,443.5 18.8 2,272.5 19.3 7.5 Cable and Telecom 2,182.5 16.8 1,408.0 11.9 55.0 Other Businesses1 862.5 6.7 810.3 6.8 6.4 Segment Net Sales 12,976.1 100.0 11,794.9 100.0 10.0 Intersegment Operations2 (299.2) (291.3) (2.7) Consolidated Net Sales 12,676.9 11,503.6 10.2 Operating Segment Income (Loss)3 2Q 2009 Margin % 2Q 2008 Margin % Inc. % Television Broadcasting 2,698.1 50.9 2,707.1 51.2 (0.3) Pay Television Networks 462.5 66.2 329.9 64.1 40.2 Programming Exports 294.3 46.1 265.0 46.4 11.1 Publishing 131.9 15.5 173.7 18.7 (24.1) Sky 1,142.0 46.7 1,130.6 49.8 1.0 Cable and Telecom 753.6 34.5 450.0 32.0 67.5 Other Businesses1 (29.1) (3.4) (1.7) (0.2) (1,611.8) Operating Segment Income 5,453.3 42.0 5,054.6 42.9 7.9 Corporate Expenses (161.7) (1.2) (83.4) (0.7) (93.9) Depreciation and Amortization 1,155.1 9.1 962.8 8.4 20.0 Consolidated Operating Income 4,136.5 32.6 4,008.4 34.8 3.2 1 Our Publishing Distribution segment is now included under Other Businesses 2 For segment reporting purposes, intersegment operations are included in each of the segment operations. 3 Operating segment income (loss) is defined as operating income (loss) before depreciation, amortization, and corporate expenses. Television Broadcasting Second-quarter sales increased 0.2% to Ps.5,301.5 million compared with Ps.5,290.9 million in second quarter 2008. This increase was achieved in spite of the Easter holiday falling in this quarter and was driven by i) the broadcast of certain special events such as Mujeres de Valor and Hazlo por ti; ii) strong ratings in our reality shows; and iii) strong ratings during the transmission of sport events. Second-quarter operating segment incomedecreased marginally 0.3% to Ps.2,698.1 million compared with Ps.2,707.1 million in second quarter 2008, and the margin was50.9%. These results reflect higher cost of sales related mainly to programming acquired in foreign currency that were partially offset by highersales. Pay Television Networks Second-quarter salesincreased 35.7% to Ps.698.6 million compared with Ps.514.7 million in second quarter 2008. This increase was attributable to i) higher revenues from channels sold to pay-television systems in Mexico, Latin America and TuTV, our pay-television joint venture with Univision; ii) the positive translation effect of foreign-currency-denominated sales; and iii) higher advertising sales. Second-quarter operating segment incomeincreased 40.2% to Ps.462.5 millioncompared with Ps.329.9 million in second quarter 2008, and the margin increased to66.2%, reflecting higher sales that were partially offset by higher cost of sales and operating expenses Programming Exports Second-quarter salesincreased11.8% to Ps.638.5 million compared with Ps.571.2 million in second quarter 2008. This increase was driven primarily by a positive translation effect on foreign-currency-denominated sales amounting to Ps.151.3 million. This was partially offset by i) an8.6% decrease in royalties from Univision, which amounted to US$36.1 million for the quarter; and ii) lower programming sales to Latin America and Europe.The amount of royalties includes an estimated payment for the month of June because the actual amount has not yet been reported by Univision. Second-quarter operating segment incomeincreased 11.1% to Ps.294.3 million compared with Ps.265 million in second quarter 2008, and the margin was 46.1%. These results were driven by higher sales that were partially offset by highercost of sales and operating expenses. Publishing Second-quarter salesdecreased 8.4% to Ps.849 million compared with Ps.927.3 million in second quarter 2008. Theseresults reflect a decreasein revenues from a lower number of advertising pages sold as well as a decline in magazine circulation in Mexico and abroad. These unfavorable variances were partially compensated by a positive translation effect of foreign-currency-denominated sales amounting to Ps.101.5 million. Second-quarter operating segment incomedecreased 24.1% to Ps.131.9 million, compared with Ps.173.7 million in second quarter 2008; the margin was 15.5%. These results were driven by lower sales, which were partially compensated by lower cost of sales and operating expenses. Sky Second-quarter salesincreased 7.5% to Ps.2,443.5 million compared with Ps.2,272.5 million in second quarter 2008.During the second quarter, Sky faced increased and aggressive competition in Mexico and a slowdown in economic activity. The subscriber base as of June 30, 2009, reached 1,793,388 (including 137,807 commercial subscribers). Sky closed the quarter with 128,879 subscribers in Central America and the Dominican Republic. Second-quarter operating segment income increased 1% to Ps.1,142 million compared with Ps.1,130.6 million in second quarter 2008, and the margin was 46.7%. These results reflect higher sales that were partially offset by higher cost of sales and operating expenses driven mainly by a negative translation effect on foreign-currency-denominated costs. Cable and Telecom Second-quarter sales increased 55% to Ps.2,182.5 million compared with Ps.1,408 million in second quarter 2008. This increase was attributable to i) a 19.4% increase in sales of Cablevisión, driven mainly by a 19.6% increase in revenue generating units (RGUs); and ii) the consolidation of Cablemás starting June 2008, which represented incremental revenue of Ps.642.7 million for second quarter 2009.These favorable variances were partially offset by a marginal decrease in Bestel’s sales by Ps.5 million to Ps.445.5 million. Second-quarter operating segment incomeincreased 67.5% to Ps.753.6 million compared with Ps.450 million in second quarter 2008, and the margin increased to34.5%. These results reflect higher sales and the consolidation of Cablemás, which represented incremental operating segment income of Ps.219 million for the quarter.These favorable variances were partially offset by an increase in cost of sales as well as programming expenses, which are denominated mainly in foreign currency. Bestel’s operating segment income increased Ps.19.6 million to Ps.76.2 million, primarily as a result of a reduction in the cost of sales. The following table sets forth the breakdown of subscribers for each of our three cable and telecom investments, including Cablevisión de Monterrey (“TVI”), which we report under the equity method.We also include operating highlights for Cablevisión and Cablemásstated in millions of Mexican pesos. 2Q 2009 Cablevisión Cablemás TVI Video 605,336 879,923 227,936 Broadband 219,158 250,511 94,797 Telephony 90,111 95,203 52,220 RGUs 914,605 1,225,637 374,953 Revenue 841 897 N.A. Operating Segment Income 366 311 N.A. Margin (%) 43.5 34.7 N.A. Other Businesses Second-quarter sales increased 6.4% to Ps.862.5 million compared with Ps.810.3 million in second quarter 2008. This increase was attributable to higher sales in our Gaming, Online, and Feature-Film Distribution businesses. These increases were partially offset by lower sales in our Publishing Distribution, Radio and Soccer businesses. Second-quarter operating segment lossreached Ps.29.1 million compared with Ps.1.7 million in second quarter 2008, reflecting higher cost of sales and operating expenses related mainly to our Gaming and Soccer divisions. Corporate Expenses Share-based compensation expense in second quarter 2009 and 2008 amounted to Ps.94.2 million and Ps.26.5 million, respectively, and was accounted for as corporate expense.
